UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 3, 2007. OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-6140 DILLARD'S, INC. (Exact name of registrant as specified in its charter) DELAWARE 71-0388071 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1600 CANTRELL ROAD, LITTLE ROCK, ARKANSAS72201 (Address of principal executive office) (Zip Code) (501) 376-5200 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.(See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act).Check one: Large Accelerated Filer T Accelerated Filer £ Non-Accelerated Filer £ Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12-b-2).Yes£NoT Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. CLASS A COMMON STOCK as of December 1, 200771,155,347 CLASS B COMMON STOCK as of December 1, 20074,010,929 Index DILLARD’S, INC. PART I. FINANCIAL INFORMATION Page Number Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of November 3, 2007, February 3, 2007 and October 28, 2006. 3 Condensed Consolidated Statements of Operations and Retained Earnings for the Three and Nine Months Ended November 3, 2007 and October 28, 2006. 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended November 3, 2007 and October 28, 2006. 5 Notes to Condensed Consolidated Financial Statements. 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 22 Item 4. Controls and Procedures. 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 24 Item 4. Submission of Matters to a Vote of Security Holders. 24 Item 5. Other Information. 24 Item 6. Exhibits. 24 SIGNATURES 24 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements DILLARD'S, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in Thousands) November3, February3, October28, 2007 2007 2006 Assets Current assets: Cash and cash equivalents $ 73,038 $ 193,994 $ 95,039 Accounts receivable 9,985 10,508 10,733 Merchandise inventories 2,363,176 1,772,150 2,392,557 Other current assets 59,915 71,194 40,339 Total current assets 2,506,114 2,047,846 2,538,668 Property and equipment, net 3,276,739 3,157,906 3,190,747 Goodwill 31,912 34,511 34,511 Other assets 169,790 167,752 170,059 Total Assets $ 5,984,555 $ 5,408,015 $ 5,933,985 Liabilities and Stockholders' Equity Current liabilities: Trade accounts payable and accrued expenses $ 1,309,806 $ 797,806 $ 1,373,358 Current portion of capital lease obligations 2,845 3,679 4,414 Current portion of long-term debt 96,430 100,635 200,620 Other short-term borrowings 340,000 - - Federal and state income taxes 5,477 74,995 19,333 Total current liabilities 1,754,558 977,115 1,597,725 Long-term debt 860,345 956,611 956,775 Capital lease obligations 26,214 28,328 29,006 Other liabilities 223,198 206,122 251,050 Deferred income taxes 440,800 452,886 467,389 Guaranteed preferred beneficial interests in the Company's subordinated debentures 200,000 200,000 200,000 Stockholders' equity: Common stock 1,205 1,202 1,198 Additional paid-in capital 779,225 772,560 762,782 Accumulated other comprehensive loss (19,946 ) (21,229 ) (14,574 ) Retained earnings 2,643,516 2,647,388 2,495,603 Less treasury stock, at cost (924,560 ) (812,968 ) (812,969 ) Total stockholders’ equity 2,479,440 2,586,953 2,432,040 Total Liabilities and Stockholders’ Equity $ 5,984,555 $ 5,408,015 $ 5,933,985 See notes to condensed consolidated financial statements. 3 Index DILLARD’S, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND RETAINED EARNINGS (Unaudited) (Amounts in Thousands, Except Per Share Data) Three Months Ended Nine Months Ended November3, October28, November3, October28, 2007 2006 2007 2006 Net sales $ 1,633,443 $ 1,719,321 $ 5,044,930 $ 5,240,107 Service charges and other income 40,716 40,013 117,766 129,341 1,674,159 1,759,334 5,162,696 5,369,448 Cost of sales 1,070,661 1,118,313 3,325,431 3,420,023 Advertising, selling, administrative and general expenses 521,001 513,182 1,516,148 1,518,428 Depreciation and amortization 75,043 73,557 224,838 220,942 Rentals 13,952 12,842 40,707 36,033 Interest and debt expense, net 23,121 23,435 66,598 71,632 Gain on disposal of assets (11,724 ) (1,063 ) (12,307 ) (16,400 ) Asset impairment and store closing charges 3,666 - 4,354 - (Loss) income before income taxes and equity in earnings of joint ventures (21,561 ) 19,068 (3,073 ) 118,790 Income taxes (benefit) (6,830 ) 7,675 1,210 32,490 Equity in earnings of joint ventures 3,390 2,216 10,700 4,355 Net (Loss) Income (11,341 ) 13,609 6,417 90,655 Retained earnings at beginning of period 2,657,919 2,485,180 2,647,388 2,414,491 Cash dividends declared (3,062 ) (3,186 ) (9,486 ) (9,543 ) Cumulative effect of accounting change related to adoption of FIN 48 - - (803 ) - Retained Earnings at End of Period $ 2,643,516 $ 2,495,603 $ 2,643,516 $ 2,495,603 (Loss) Earnings Per Share: Basic $ (0.15 ) $ 0.17 $ 0.08 $ 1.14 Diluted $ (0.15 ) $ 0.17 $ 0.08 $ 1.13 Cash Dividends Declared Per Common Share $ 0.04 $ 0.04 $ 0.12 $ 0.12 See notes to condensed consolidated financial statements. 4 Index DILLARD’S, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Amounts in Thousands) Nine Months Ended November3, October28, 2007 2006 Operating Activities: Net income $ 6,417 $ 90,655 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of property and deferred financing 226,294 222,468 Share-based compensation 62 942 Excess tax benefits from share-based compensation (577 ) (1,233 ) Gain from hurricane insurance proceeds (18,181 ) - Proceeds from hurricane insurance 5,881 - Asset impairment and store closing charges 4,354 - Loss (gain) on disposal of property and equipment 1,803 (2,590 ) Gain on sale of joint venture - (13,810 ) Changes in operating assets and liabilities: Decrease in accounts receivable 523 1,790 Increase in merchandise inventories and other current assets (601,447 ) (594,780 ) Increase in other assets (2,978 ) (4,146 ) Increase in trade accounts payable and accrued expenses, other liabilities and income taxes 433,740 411,475 Net cash provided by operating activities 55,891 110,771 Investing Activities: Purchases of property and equipment (326,855 ) (258,905 ) Proceeds from sale of joint venture - 19,990 Proceeds from hurricane insurance 16,101 25,317 Proceeds from sale of property and equipment 12,314 3,062 Net cash used in investing activities (298,440 ) (210,536 ) Financing Activities: Principal payments of long-term debt and capital lease obligations (103,419 ) (104,345 ) Increase in short-term borrowings 340,000 - Proceeds from issuance of common stock 6,028 11,544 Excess tax benefits from share-based compensation 577 1,233 Cash dividends paid (9,486 ) (9,543 ) Purchase of treasury stock (111,591 ) (3,332 ) Payment of line of credit fees and expenses (516 ) (593 ) Net cash provided by (used in) financing activities 121,593 (105,036 ) Decrease in Cash and Cash Equivalents (120,956 ) (204,801 ) Cash and Cash Equivalents, Beginning of Period 193,994 299,840 Cash and Cash Equivalents, End of Period $ 73,038 $ 95,039 Non-cash transactions: Accrued capital expenditures 18,801 17,704 Cumulative adjustment to retained earnings for adoption of FIN 48 803 - See notes to condensed consolidated financial statements. 5 Index DILLARD’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Dillard's, Inc. (the "Company") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X, each as promulgated under the Securities Exchange Act of 1934, as amended.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and nine months ended November 3, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending February 2, 2008 due to the seasonal nature of the business.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report on Form 10-K for the fiscal year ended February 3, 2007filed with the Securities and Exchange Commission on April 4, 2007. Reclassifications– The following reclassifications were made to the prior periods’ condensed consolidated statements of operations to conform to the 2007 presentation:(1) leased department income of $2.2 million and $6.6 million for the three and nine months ended October 28, 2006, respectively, was reclassified from net sales to service charges and other income, (2) gain on disposal of assets was reclassified from service charges and other income to its own line item and (3) equity in earnings of joint ventures was reclassified from service charges and other income to its own line item below income taxes.In the condensed consolidated statement of cash flows, line of credit fee payments of $593,000 were reclassified in the prior period from an increase in other assets in operating activities to a separate line in financing activities. Note 2.Stock-Based Compensation The Company has various stock option plans that provide for the granting of options to purchase shares of Class A common stock to certain key employees of the Company.Exercise and vesting terms for options granted under the plans are determined at each grant date.There were no stock options granted during the three and nine months ended November 3, 2007 and October 28, 2006, respectively. Stock option transactions for the three months ended November 3, 2007 are summarized as follows: Fixed Options Shares Weighted-Average Exercise Price Outstanding, beginning of period 5,732,194 $ 25.93 Granted - - Exercised - - Forfeited (20,000 ) 25.74 Outstanding, end of period 5,712,194 $ 25.93 Options exercisable at period end 5,692,194 $ 25.94 The following table summarizes information about stock options outstanding at November 3, 2007: Options Outstanding Options Exercisable Range of Exercise Prices Options Outstanding Weighted-Average Remaining Contractual Life (Yrs.) Weighted-Average Exercise Price Options Exercisable Weighted-AverageExercise Price $24.01 - $24.73 146,867 1.39 $ 24.36 126,867 $ 24.41 $25.74 - $25.74 3,925,000 8.22 25.74 3,925,000 25.74 $25.95 - $30.47 1,640,327 1.71 26.52 1,640,327 26.52 5,712,194 6.18 $ 25.93 5,692,194 $ 25.94 There was no intrinsic value of outstanding or exercisable stock options at November 3, 2007. 6 Index Note 3.Asset Impairment and Store Closing Charges During the three and nine months ended November 3, 2007, the Company recorded pretax expense of $3.7 million and $4.4 million, respectively, for asset impairment and store closing costs. The expense includes a $1.1 million future lease obligation on a store closed during the third quarter of 2007 anda $2.6 million write-off of goodwill for a leased store planned to close during the fourth quarter of 2007 where the projected cash flows were unable to sustain the amount of goodwill. There were no asset impairment and store closing charges recorded during the three and nine months ended October 28, 2006. Following is a summary of the activity in the reserve established for store closing charges for the nine months ended November 3, 2007: (in thousands) Balance, February3, 2007 Charges Cash Payments Balance November3,2007 Rent, property taxes and utilities $ 3,406 $ 1,068 $ 999 $ 3,475 Reserve amounts are included in trade accounts payable and accrued expenses and other liabilities. Note 4.Note Repurchase During the three and nine months ended October 28, 2006, the Company repurchased $1.7 million of its outstanding, unsecured notes prior to their maturity dates.The notes bore interest at 6.3% and had a maturity date of February 2008. There were no notes repurchased during the three and nine months ended November 3, 2007. Note 5.Earnings Per Share Data The following table sets forth the computation of basic and diluted earnings per share (“EPS”) for the periods indicated (in thousands, except per share data). Three Months Ended Nine Months Ended November3, October28, November3, October28, 2007 2006 2007 2006 Basic: Net (loss) income $ (11,341 ) $ 13,609 $ 6,417 $ 90,655 Weighted-average shares of common stock outstanding 77,919 79,633 79,486 79,504 Basic (loss) earnings per share $ (0.15 ) $ 0.17 $ 0.08 $ 1.14 Three Months Ended Nine Months Ended November 3, October 28, November 3, October 28, 2007 2006 2007 2006 Diluted: Net (loss) income $ (11,341 ) $ 13,609 $ 6,417 $ 90,655 Weighted-average shares of common stock outstanding 77,919 79,633 79,486 79,504 Effect of dilutive securities: Stock options - 1,279 930 690 Total weighted-average equivalent shares 77,919 80,912 80,416 80,194 Diluted (loss) earnings per share $ (0.15 ) $ 0.17 $ 0.08 $ 1.13 7 Index No stock options were included in the three months ended November 3, 2007 computation of diluted earnings per share because they would be antidilutive due to the net loss. Note 6.Comprehensive Income (Loss) and Accumulated Other Comprehensive Loss Accumulated other comprehensive loss only consists of the minimum pension liability, which is calculated annually in the fourth quarter.The following table shows the computation of comprehensive income (in thousands): Three Months Ended Nine Months Ended November3, October28, November3, October28, 2007 2006 2007 2006 Net (loss) income $ (11,341 ) $ 13,609 $ 6,417 $ 90,655 Other comprehensive loss: Amortization of minimum pension liabilityadjustment, net of taxes 427 - 1,282 - Total comprehensive (loss) income $ (10,914 ) $ 13,609 $ 7,699 $ 90,655 Note 7. Commitments and Contingencies On July 29, 2002, a Class Action Complaint (followed on December 13, 2004 by a Second Amended Class Action Complaint) was filed in the United States District Court for the Southern District of Ohio against the Company, the Mercantile Stores Pension Plan (the “Plan”) and the Mercantile Stores Pension Committee (the “Committee”) on behalf of a putative class of former Plan participants. The complaint alleged that certain actions by the Plan and the Committee violated the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), as a result of amendments made to the Plan that allegedly were either improper and/or ineffective and as a result of certain payments made to certain beneficiaries of the Plan that allegedly were improperly calculated and/or discriminatory on account of age. The Second Amended Complaint did not specify any liquidated amount of damages sought and sought recalculation of certain benefits paid to putative class members. During the year ended February 3, 2007, the Company signed a memorandum of understanding and accrued $35.0 million to settle the case.The settlement became final in early April 2007.As of November 3, 2007, the Company had paid this settlement in full.The litigation continues between the Company and the Plan’s actuarial firm over the Company’s cross claim against the actuarial firm seeking reimbursement for the settlement and additional damages. Various legal proceedings in the form of lawsuits and claims, which occur in the normal course of business, are pending against the Company and its subsidiaries.In the opinion of management, disposition of these matters is not expected to materially affect the Company’s financial position, cash flows or results of operations. At November 3, 2007, letters of credit totaling $73.9 million were issued under the Company’s $1.2 billion line of credit facility. Note 8. Benefit Plans The Company has a nonqualified defined benefit plan for certain officers.The plan is noncontributory and provides benefits based on years of service and compensation during employment.Pension expense is determined using various actuarial cost methods to estimate the total benefits ultimately payable to officers and is allocated to service periods.The pension plan is unfunded.The actuarial assumptions used to calculate pension costs are reviewed annually.The Company made contributions of $0.9 million and $2.7 million during the three and nine months ended November 3, 2007, respectively.The Company expects to make a contribution to the pension plan of approximately $1.3 million for the remainder of fiscal 2007. 8 Index The components of net periodic benefit costs are as follows (in thousands): Three Months Ended Nine Months Ended November3, October28, November3, October28, 2007 2006 2007 2006 Components of net periodic benefit costs: Service cost $ 517 $ 545 $ 1,551 $ 1,636 Interest cost 1,500 1,349 4,501 4,047 Net actuarial gain 518 504 1,553 1,512 Amortization of prior service cost 157 157 471 470 Net periodic benefit costs $ 2,692 $ 2,555 $ 8,076 $ 7,665 Note 9.Recently Issued Accounting Standards In February 2007, the FASB issuedSFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115 (“SFAS 159”).This statement permits entities to choose to measure many financial instruments and certain other items at fair value.SFAS 159 is effective at the beginning of an entity’s first fiscal year that begins after November 15, 2007.We expect that the adoption of SFAS159 will not have a material impact on our consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (“SFAS 157”).SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosure about such fair value measurements.This statement applies under other accounting pronouncements that require or permit fair value measurements, the FASB having concluded in those other accounting pronouncements that fair value is the relevant measurement attribute.SFAS 157 is effective for financial assets and liabilities in financial statements issued for fiscal years beginning after November 15, 2007.It is effective for non-financial assets and liabilities in financial statements issued for fiscal years beginning after November 15, 2008.We expect that the adoption of SFAS 157 will not have a material impact on our consolidated financial statements. Note 10.Revolving Credit Agreement At November 3, 2007, the Company maintained a $1.2 billion revolving credit facility (“credit agreement”) with JPMorgan Chase Bank (“JPMorgan”) as agent for various banks.The credit agreement expires December 12, 2012.Borrowings under the credit agreement accrue interest at either JPMorgan’s Base Rate minus 0.5% or LIBOR plus 1.0% (currently 5.68%) subject to certain availability thresholds as defined in the credit agreement.Availability for borrowings and letter of credit obligations under the credit agreement is limited to 85% of the inventory of certain Company subsidiaries (approximately $1.4 billion at November 3, 2007).At November 3, 2007, borrowings of $328.4 million were outstanding and letters of credit totaling $73.9 million were issued under this credit agreement leaving unutilized availability under the facility of $798 million.There are no financial covenant requirements under the credit agreement provided availability exceeds $100 million.The Company pays an annual commitment fee to the banks of 0.25% of the committed amount less outstanding borrowings and letters of credit. Note 11.Share Repurchase Program During the nine months ended October 28, 2006, the Company repurchased approximately 133,500 shares of Class A common stock for $3.3 million under its $200 million program, which was authorized by the Board of Directors in May of 2005 (“2005 plan”).During the three and nine months ended November 3, 2007, the Company repurchased approximately 5.2 million shares under the 2005 plan for $111.6 million which completed the authorization under this plan. In November 2007, the Company’s Board of Directors authorized a new share repurchase plan under which the Company may repurchase up to $200 million of its Class A common stock.The new open-ended authorization permits the Company to repurchase its Class A common stock in the open market or through privately negotiated transactions. 9 Index Note 12.Other Revenue During the three months ended November 3, 2007, the Company recorded a pretax gain of $11.1 relating to reimbursement for property damages incurred during the 2005 hurricane season as the Company completed the cleanup of the damaged location during the year.The gain was recorded in gain on disposal of assets. During the nine months ended October 28, 2006, the Company sold its interest in an unconsolidated joint venture, Yuma Palms, for $20.0 million.The Company recorded a pretax gain of $13.5 million related to the sale in gain on disposal of assets. Note 13.Income Taxes The Financial Accounting Standards Board issued Interpretation No. 48,
